SUPERIOR COURT
                                      OF THE
                              STATE OF DELAWARE

CRAIG A. KARSNITZ                                               1 The Circle, Suite 2
RESIDENT JUDGE                                             GEORGETOWN, DE 19947



                                  March 30, 2022

Raul Marquin-Mendoza
SBI #00822318
Sussex Correctional Institution
P.O. Box 500
Georgetown, DE 19809

Daniel A. Strumpf, Esquire
Office of Defense Services
14 The Circle, Second Floor
Georgetown, DE 19947

Nichole Gannett, Esquire
Deputy Attorney General
Department of Justice
13 The Circle
Georgetown, DE 19947

            Re:    State of Delaware v. Raul Marquin-Mendoza
                   Def. ID No. 2007008766
                   Motion for Postconviction Relief (R-1)
                   Motion for Postconviction Counsel

Dear Mr. Marquin-Mendoza and Counsel:

      On September 14, 2021, I accepted a guilty plea from Raul Marquin-Mendoza

(“Movant”) to one felony charge: Child Sex Abuse in the above-referenced case.

That same day, I sentenced Movant to twenty-five (25) years of incarceration at
Level 5 (with credit for 423 days previously served), suspended after twelve (12)

years for ten (10) years at Level 3, and I imposed numerous other conditions.

         Movant did not take a direct appeal to the Delaware Supreme Court, and has

filed no other motions or petitions seeking relief from the judgment in state or federal

court.

         On March 15, 2022, Movant filed a Motion for the Appointment of

Postconviction Counsel (“PCC”) (the “PCC Motion”) and his first pro se Motion for

Postconviction Relief (the “Rule 61 Motion”) (collectively, the “Motions”).

         PCC Motion

         Rule 61 provides that I shall appoint postconviction counsel for Movant for

his first timely Rule 61 Motion if it seeks to set aside, inter alia, a judgment of

conviction after a trial that has been affirmed by final order upon direct appellate

review and is for a crime designated as a class A, B, or C felony under 11 Del. C.

§4205(b).1 In this case, although this is Movant’s first Rule 61 Motion, and is

timely filed within one year,2 there was no judgment of conviction, after a trial,




1
  Super. Ct. Crim. R. 61(e)(2)(i).
2
  In this case, under Super. Ct. Crim. R. 61(m)(1), Movant’s conviction became final for purposes
of Rule 61 thirty (30) days after I imposed sentence on September 14, 2021, because he did not
file a direct appeal. Movant filed his pro se Rule 61 Motion on March 15, 2022, well within the
one-year period thereafter.

                                               2
affirmed by direct appellate review, notwithstanding the class of the felony. Thus,

I am not obligated to appoint postconviction counsel for Movant.

         Rule 61 further provides that I may appoint counsel for Movant for his first

timely Rule 61 Motion if it seeks to set aside a judgment of conviction that resulted

from a guilty plea (as in this case) only if I determine that: (i) the conviction has

been affirmed by final order upon direct appellate review; (ii) the Rule 61 Motion

sets forth a substantial claim that Movant received ineffective assistance of his trial

counsel in relation to his guilty plea; (iii) granting the Rule 61 Motion would result

in vacatur of the judgment of conviction for which Movant is in custody; and (iv)

specific exceptional circumstances warrant the appointment of postconviction

counsel.3 In this case, although this is Movant’s first timely Rule 61 Motion, there

was no direct appellate review, Movant’s claims about the ineffective assistance of

his trial counsel are insubstantial, and there are no other exceptional circumstances

that warrant the appointment of postconviction counsel. The Motion to Appoint

Postconviction Counsel is therefore DENIED.

         Rule 61 Motion

         In the Rule 61 Motion, Movant asserts three (3) grounds for postconviction

relief. The first two grounds relate to the alleged ineffective assistance of counsel

3
    Super. Ct. Crim. R. 61(e)(3).

                                           3
(“Trial Counsel”) as follows: (1) coercion of Movant by Trial Counsel to accept a

guilty plea, and (2) failure by Trial Counsel to appropriate the resources necessary

to investigate the charges and prepare for the guilty plea and sentence. The third

ground asserts that: (3) I illegally imposed an excessive sentence on Movant. I first

address grounds (2) and (3).

         Ground (2) is stated in a very vague and conclusory manner, and sets forth no

objective facts to support its assertions. Under Rule 61, if it plainly appears to me

from the Rule 61 Motion and the record that Movant is not entitled to relief, I may

enter an order for the summary dismissal of the Rule 61 Motion. 4 In my view,

ground (2) fails to set forth a substantial claim that Movant received ineffective

assistance of Trial Counsel the resources appropriated to his defense. Therefore, I

summarily dismiss ground (2) and, with respect to ground (2), the Rule 61 Motion

is DENIED.

         Ground (3) is really a Motion for Reduction of Sentence,5 and I will treat it

as such. However, it was filed more than 90 days after sentencing, and there are no

“extraordinary circumstances”,6 thus it is procedurally barred.7 Nonetheless, I note



4
    Super. Ct. Crim. R. 61(d)(5).
5
    Super. Ct. Crim. R. 35(b).
6
    11 Del. C. §4217
7
    Super. Ct. Crim. R. 35(b).

                                           4
that the sentence which I imposed on Movant is exactly the sentence that he and the

State agreed to, is authorized by statute, and is in keeping with the applicable

sentencing guidelines. The Rule 61 Motion is therefore DENIED with respect to

ground (3).

      With respect to ground (1), related to Movant’s guilty plea, this letter is to

advise Trial Counsel that he shall submit an Affidavit addressing ground (1) on or

before Friday, April 29, 2022.

      Upon my receipt of Trial Counsel’s Affidavit, I will decide whether the record

needs to be further expanded to include a Response from the State and a Reply from

Movant, and whether an evidentiary hearing is required.

      IT IS SO ORDERED.



                                             Very truly yours,



                                             /s/Craig A. Karsnitz, Resident Judge




cc:   Prothonotary




                                         5